Citation Nr: 0819482	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-26 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee condition.  

2.  Entitlement to service connection for a claimed left knee 
condition.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. O'Herron, Law Clerk



INTRODUCTION

The veteran served on active duty from September 2000 to 
September 2005.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the RO.  



FINDING OF FACT

The currently demonstrated bilateral chondromalacia patella 
is shown as likely as not to have been clinically manifested 
during his period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by bilateral chondromalacia patella is 
due to disease or injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claim Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5106, 5107, 5126) became law.  The regulations 
implementing the VCAA provisions have since been published.  
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  

Given the fully favorable action taken hereinbelow, the Board 
finds that further discussion of VCAA is not required.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

During service, the veteran is shown to have had no reported 
injuries or complaints related to the knee.  However, the 
veteran did indicate a history of knee pain on his August 
2005 Report of Medical History associated with his separation 
examination report.  

As noted, the veteran was discharged from service in 
September 2005.  He filed his claims for service connection, 
including for service connection of his knee disorders, in 
November 2005.  

During his December 2005 VA examination, the veteran stated 
that his knee pain began after falling several times and 
landing on his knees.  He noted that flexing, bending and 
repeated movements made the pain worse, as did moderate work, 
such as shoveling snow.  

On examination, the veteran was note to have crepitus in both 
knees and questionable mild valgus deformity.  He did not 
have edema, swelling or muscle wasting.  The veteran also 
demonstrated decreased range of motion in both knees and 
increased pain in both knees with mild extension repetitions.  
The Lachman and McMurray tests were negative.  

The VA examiner diagnosed the veteran with knee 
osteoarthritis and opined that it was as likely as not 
secondary to trauma in service.  The record indicates that 
the opinion was rendered after review of the veteran's 
medical records.  However, the X-ray studies performed at 
that time did not identify any osseous changes.  

In a September 2006 examination report by an orthopedic 
specialist, the veteran was noted to have reported that, 
while in service some machinery fell on his legs, hurting his 
knees.  He also stated that kneeling and any other direct 
pressure on the knees caused pain.  

On examination, the veteran's patellofemoral grind test and 
patella compression test were positive.  He was diagnosed 
with bilateral chondromalacia patella and the examiner noted 
no major osteoarthritic changes.  

Given its review of the record, the Board finds the evidence 
to be in relative equipoise in showing that the bilateral 
knee disability manifested by chondromalacia patella as 
likely as not had its clinical onset during the veteran's 
period of active service.  

In this regard, the Board notes that competent evidence has 
been presented to show that the veteran's condition was 
manifest prior to the time when it was first diagnosed.  See 
also 38 C.F.R. § 3.303(d).  

By extending the benefit of the doubt to the veteran, service 
connection for bilateral chondromalacia patella is 
warranted.  See 38 C.F.R. § 3.303(d).   




ORDER

Service connection for right knee chondromalacia patella is 
granted.  

Service connection for left knee chondromalacia patella is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


